Citation Nr: 1550857	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  04-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.   

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for heterophoria and, if so, whether service connection for an eye disorder, including heterophoria, is warranted.   

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder and, if so, whether service connection is warranted.   

4.  Entitlement to service connection for diabetes mellitus, type II with hypoglycemia, to include as due to exposure to herbicides.

5.  Entitlement to service connection for deviated nasal septum, claimed as nose fracture.  

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for a low back disorder.  

9.  Entitlement to service connection for a left leg disorder.
  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1962 to November 1964.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.  

In his May 2004 substantive appeal, the Veteran requested a Board hearing at the local RO.  In January 2005, the Veteran requested a Board video conference hearing.  However, in response to a clarification letter from the Board, in an April 2015 statement, the Veteran indicated that he no longer wanted a Board hearing.  As such, the Veteran's hearing request is deemed withdrawn.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Board's decision to reopen the claims for service connection for bilateral hearing loss, heterophoria and left knee condition is set forth below.  The reopened issues of entitlement to service connection for hearing loss, heterophoria and left knee disorder as well as the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued on March 28, 1988, the Board denied service connection for bilateral hearing loss, heterophoria, and left knee disorder.

2.  The additional evidence received since the March 1988 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss, heterophoria, and left knee disorder.


CONCLUSIONS OF LAW

1.  The March 1988 Board decision that denied service connection for bilateral hearing loss, heterophoria, and left knee disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.110 (2015).

2.  The additional evidence received since the March 1988 Board decision is new and material, and the claims for service connection for bilateral hearing loss, heterophoria, and left knee disorder are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for hearing loss, heterophoria, and left knee disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

The Veteran is seeking to reopen his claims for service connection for hearing loss, heterophoria, and left knee disorder.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

VA regulations also provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied the issues of service connection for hearing loss, heterophoria, and left knee disorder in a March 1987 rating decision.  The Veteran appealed this determination to the Board, which denied the claims in a March 1988 decision.  The Board recognizes that the Veteran's service personnel records were associated with the record after the March 1988 decision in September 2004.  As such, the Board has considered the applicability of 38 C.F.R. § 3.156(c).  However, the Board finds that such records are irrelevant as they do not establish an in-service event, disease or injury, or nexus linking his hearing loss, heterophoria, and left knee disorder to service.  Furthermore, while such detail the nature of his in-service assignments, such was documented in his DD 214 and service treatment records, both of which were of record at the time of the March 1988 Board decision.  As such, the newly received service personnel records are duplicative and/or repetitive of evidence already of record at the time of the March 1988 decision.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable and new and material evidence must be received in order to reopen the claim.  

As the Chairman did not order reconsideration of the Board's decision, and no other exception to finality is applicable, the Board's March 1988 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the March 1988 decision, the evidence of record consisted of service treatment records and February 1988 Board hearing testimony.  Based on such evidence, the Board denied service connection for hearing loss as a current disability was not currently shown.  Moreover, although service treatment records documented that the Veteran injured his left knee in February 1964; an October 1964 service examination prior to discharge was silent with respect to any left knee disorder.  Thus, the Board also denied this issue finding that the injury was acute and transitory with no chronic residuals.  Moreover, the October 1964 service examination also showed a diagnosis of heterophoria.  However, the Board found that this disorder was congenital or developmental in nature and, thus, service connection was not allowed under VA regulations.  The Board also noted that service medical records were silent with respect to any eye trauma or any incident showing an increase in severity of the condition.  

Since the March 1988 Board decision, additional evidence has been associated with the record, including private treatment records, VA treatment records, a July 2014 VA audiological examination and statements by the Veteran.  Initially, the Board notes that the March 1988 decision denied the Veteran's claim for hearing loss finding that there was no evidence of a current disability.  However, the July 2014 VA audiological examination shows that the Veteran does currently suffer from bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  As this evidence was not associated with the record at the time of the prior Board decision, it is considered new; and as the newly received evidence shows that the Veteran suffers from bilateral hearing loss for VA purposes, it is considered material as it relates to an unestablished fact of whether the Veteran has bilateral hearing loss that may be related to service.  See 38 C.F.R. § 3.156(a).     

Moreover, in his statements of record, the Veteran reported that he is currently being treated for glaucoma and that this eye problems manifested in service and have continued to the present.  In this regard, his statements appear to indicate that his left eye swelled following the February 1964 accident where a 55 pound oil drum fell on him.  Likewise, the Veteran reported that his current left knee disorder was related to the injury he suffered in service when the oil drum fell on him.  He also reported that he continued to experience left knee pain since the injury in service.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In sum, the Veteran's competent lay statements, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, are considered new and material evidence as they are not redundant of evidence already of record in March 1988, and they relate to the unestablished fact of whether the Veteran has an eye disorder or left knee disorder that may be related to service.  See 38 C.F.R. § 3.156(a).     

In sum, the evidence received since March 1988 Board decision is new and material as it is not redundant of evidence already of record in March 1988, and relates to the unestablished fact of whether the Veteran has bilateral hearing loss, heterophoria, and left knee disorder that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issues of entitlement to service connection for bilateral hearing loss, heterophoria, and left knee disorder are reopened.  38 U.S.C.A. § 5108.



ORDER

New and material evidence having been received, the claims of entitlement to service connection for bilateral hearing loss, heterophoria, and left knee disorder are reopened; the appeal is granted to this extent only.


REMAND

In light of reopening the claims for service connection for hearing loss, heterophoria, and left knee disorder and so that the Veteran is afforded every possible consideration with respect to all of his claims on appeal, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide all of the issues.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that additional evidence, including VA and private treatment records and a June 2014 VA examination report, has been associated with the record that has not been considered by the AOJ.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, as in the instant case, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  As such, in order to afford the Veteran his full procedural rights, on remand, the AOJ must consider and address all of the evidence of record including previously obtained VA and private treatment records and the June 2014 VA examination report in an appropriate supplemental statement of the case.  See 38 C.F.R. § 19.31.

Importantly, there appears to be significant gaps in the record.  For instance, this case was certified to the Board in September 2004.  However, it appears that it was not physically delivered to the Board until 2014 and there seems to be minimal records during this 10 year time period.  In order to ensure that there is a complete record to decide the claims, the AOJ should take appropriate steps to ensure that all temporary folders and/or any additional records have been associated with the electronic record.

The Veteran asserts that his left knee disorder, deviated nasal septum, right shoulder disorder, cervical spine disorder, low back disorder and left leg disorder are all due to an accident that occurred in service when a 55 gallon oil drum fell on him.  As discussed above, a February 1964 service treatment record showed that the Veteran presented with a hurt knee when a drum rolled against it.  Although the service treatment records do not document any other injuries at that time, the Veteran has asserted that his other disorders also occurred from this documented incident.  He has also asserted that he has experienced symptoms associated with these disorders ever since the accident in service.  The Veteran has not been afforded a VA examination in connection with these claims.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the above, the Board finds that he should be afforded a VA examination to determine the etiology of any currently diagnosed left knee disorder, deviated nasal septum, right shoulder disorder, cervical spine disorder, low back disorder and left leg disorder.     

The Board previously denied the Veteran's claim for heterophoria finding that it was congenital or developmental in nature.  The Board observes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111 , 1137.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In this case, as no eye abnormalities were found upon entrance, the Veteran is presumed to have been in sound condition with respect to any eye disorders upon entrance into active service.  

Further, congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  However, a disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, pre-exists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.  In this case, the Veteran has not been afforded a VA examination to determine whether his heterophoria was a developmental defect or disease of congenital, developmental, or familial origin; or to determine whether any other diagnosed eye disorder manifested in service.  As such, the Board finds that the Veteran should be afforded a VA to determine the nature and etiology of any currently manifested eye disorder.  See McLendon, 20 Vet. App. at 83

Moreover, the Board observes that the record includes a February 2005 decision issued by the Social Security Administration (SSA) showing that the Veteran is in receipt of SSA disability benefits.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the AOJ should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In association with this claim, the Veteran identified numerous private treatment records.  It appears that the AOJ has requested all such records.  Nevertheless, in light of the need to remand, the AOJ should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional pertinent private treatment records not already of record.  

Lastly, it appears that the Veteran receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from August 2013.   However, more recent VA treatment records may also exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from August 2013 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate all temporary folders and any other additional records with the VBMS record.  If after reasonable efforts have been made, it is determined that any additional folders/records do not exist, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the electronic record. 

2.  Contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the electronic record. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, any additional pertinent private treatment records not already of record.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

4.  Obtain updated VA treatment records dated from August 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of left knee disorder, deviated nasal septum, right shoulder disorder, cervical spine disorder, low back disorder and left leg disorder.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should identify all currently diagnosed disorders of the left knee, deviated nasal septum, right shoulder, cervical spine, low back disorder and left leg. 

For each currently diagnosed disorders of the left knee, deviated nasal septum, right shoulder, cervical spine, low back disorder and left leg, the examiner should opine, whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is directly related to service, to include the February 1964 incident documented in the service treatment records where an oil drum fell on the Veteran.  

In rendering this opinion, the examiner should consider the service treatment records, post service VA and private treatment records, the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorders at issue.  

A rationale for the opinion offered should be provided. 

6.  After obtaining all outstanding records, the AOJ should schedule the Veteran for a VA vision examination with an appropriate examiner in order to determine whether he has an eye disorder that is related to military service.  The entire record, including a copy of this Remand, must be made available to the examiner for review.  Following review of the claims file and examination of the Veteran, the examiner is asked to clearly delineate all eye disorders found.  

(A)  With respect to each diagnosed disorder, the examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the eye disorder is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's eye disorder is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(B)  For all other eye disorders, the examiner should opine whether is at least as likely as not (50 percent or greater probability) due to or caused by military service.  

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the Veteran's lay statements of continuing symptoms since service.  All opinions must be accompanied by a clear rationale.  

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated on the merits based on the entirety of the evidence, to include all evidence received since the issuance of the May 2004 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


